528 F.Supp.2d 7 (2008)
UNITED STATES of America, Plaintiff,
v.
METROPOLITAN DISTRICT COMMISSION, et al., Defendants.
Conservation Law Foundation of New England, Inc., Plaintiff,
v.
Metropolitan District Commission, Defendant.
Civil Action Nos. 85-0489-RGS, 83-1614-RGS.
United States District Court, D. Massachusetts.
January 4, 2008.
Elizabeth Yu, Joseph McGovern, Lawrence Liebesman, U.S. Department of Justice, Washington, DC, George B. Henderson, United States Attorney's Office, Michael Wagner, Environmental Protection Agency, Carol Lee Rawn, Conservation Law Foundation, Boston, MA, for Plaintiffs.
Edward J. DeAngelo, John R. Hitt, Pierce 0. Cray, Attorney General's Office, Laura Steinberg, Sullivan & Worcester LLP, John M. Stevens, Jr., Foley Hoag LLP, Boston, MA, Christopher L. John, MWRA, Charlestown, MA, Nancy C. Kurtz, Medford, MA, for Defendants.

SCHEDULE SEVEN COMPLIANCE ORDER NUMBER 206
STEARNS, District Judge.
This is the two hundred and sixth Compliance Order that has issued in this litigation. *8 On December 14, 2007, the Massachusetts Water Resources Authority (MWRA) filed its Quarterly Compliance and Progress Report (Quarterly Report). Both the United States and the Conservation Law Foundation (CLF) have declined to file responses. I accept the MWRA's Quarterly Report and make the following findings.
I. Schedule Seven
There were no scheduled activities for the previous quarter.
A. Progress Report
1. Combined Sewer Overflow Program
(a) South Dorchester Bay Sewer Separation
As reported last quarter, after completing an eight-year sewer separation project, the Boston Water and Sewer Commission (BWSC) closed all of the regulators tributary to the MWRA's Fox Point and Commercial Point CSO treatment facilities. This has essentially eliminated all CSO discharges to the beaches of South Dorchester Bay, including Malibu Beach, Savin Hill Beach, and Tenean Beach. On November 1, 2007, the MWRA decommissioned the Fox Point and Commercial Point CSO facilities.
(b) Floatables Control in Cambridge
The MWRA reports that it has completed installation of floatables control at CSO outfalls CAM007 and CAM017. In addition, the MWRA was recently informed that the City of Cambridge has closed outfalls CAM009 and CAM011 on the Charles River by installing temporary brick and mortar bulkheads. (Cambridge had previously found the two outfalls to be blocked with sediment and debris, and concluded that floatables control would not be installed at these locations). The MWRA conducted hydraulic monitoring to confirm that the closure of the outfalls would not compromise the ability to attain the required levels of CSO control. Cambridge will monitor the hydraulic performance of its sewer system with the two outfalls closed.
(c) North Dorchester Bay Storage Tunnel and Related Facilities
The MWRA reports that construction of the North Dorchester Bay storage tunnel and related facilities is progressing as planned. On October 17, 2007, the contractor began excavating the tunnel with the tunnel boring machine. After the first 300 feet were mined, the trailing gear (270 feet in length) was moved from the ground surface into the tunnel. Mining was resumed on December 10, 2007. After another 300 feet is mined, the contractor will install a rail car switch and turntable, and commence full mining operations.
In addition, surface restoration and improvements at the Moakley Park fields was completed. Finally, all of the drainage work for outfall BOS087 was finished. The new drainage facilities at this outfall will enable the MWRA to direct stormwater flows to the storage tunnel up to the one-year storm for later conveyance to Deer Island.
(d) Cambridge Sewer Separation
As noted in the last Compliance Order, on June 1, 2007, the Acting Commissioner of the Massachusetts Department of Environmental Protection (DEP) issued a final decision sustaining the Superseding Order of Conditions for the CAM004 stormwater outfall and detention basin. The MWRA reports that petitioners filed a motion for reconsideration on June 12, 2007, which the Commissioner of. DEP denied on October 16, 2007. Following the Commissioner's ruling, the MWRA met with representatives *9 of the City of Cambridge to discuss resumption of the project. However, on November 14, 2007, petitioners appealed the Commissioner's decision to the Superior Court pursuant to Mass. Gen. Laws c. 30A, § 14(l). Accordingly, the MWRA and Cambridge are currently assessing how best to proceed. The MWRA estimates that the appeal process has resulted in a 17-month delay of the long-term CSO control plan for Alewife Brook.
(e) Quarterly CSO Report
The MWRA has submitted its Quarterly CSO Progress Report, which provides a comprehensive summary of progress made on CSO projects during the past quarter.
IL Conclusion
Extended comment is not necessary at this time, as satisfactory progress is being made on almost all scheduled projects. While the court remains concerned about further delay of the Cambridge sewer separation project, it is hopeful that the issues will be soon resolved. On October 19, 2007, the court attended the dedication of the Judge A. David Mazzone Memorial and Park on Deer Island. The ceremony, presided over by Frederick Laskey, Executive Director of the MWRA, was a moving and fitting tribute to Judge Mazzone and his tireless efforts to attain the goal of a clean Boston Harbor. The court was pleased to be on a panel of speakers along with Douglas I. Foy, formerly of the CLF; Doug MacDonald, former Executive Director of the MWRA; Governor Michael S. Dukakis; Vivien Li, Executive Director of the Boston Harbor Association; Ian Bowles, the Secretary of Energy and Environmental Affairs; State Representative Robert DeLeo; Martha Mazzone, Judge Mazzone's daughter; and Judge Mazzone's friend, Donald J. Chiofaro, who was instrumental in bringing the Memorial to fruition. In addition, Mr. and Mrs. Anthony Mastropoll, residents of Winthrop who have visited Deer Island for decades, gave enthusiastic remarks about the public's love for the Island and their affection for all of the MWRA staff. The Memorial, consisting of a bronze bas relief sculpture, granite benches and native plantings, was designed by sculptor Joseph Pesce and Reeve-Nestler Land Design. It is sited to look out over the inner harbor towards Boston and is open year round to the public.

ORDER
The parties are ordered to report to the court as previously scheduled.
SO ORDERED.